  Robert  D. Novo
VP – Human Resources & EH&S    90 E. Halsey Road
Parsippany, NJ  07054
Tel. (973) 515-1800
Fax (973) 515-3211

September 21, 2005

Andrew Hines
28 Stoneleigh Park
Westfield, N.J. 07090

Dear Andy:

This letter will confirm our offer of employment as GenTek’s Vice President &
Chief Financial Officer located in Parsippany, New Jersey. In this role, you
will report to Bill Redmond, CEO, and your primary responsibilities will be for
all finance functions, financial planning and analysis and IT functions. Upon
acceptance of our offer, we will mutually agree upon a start date.

The key aspects of your employment with us are as follows:

1. You will receive a base salary of $30,000 per month ($360,000 annually).   2.
You will be eligible for a performance-based bonus as follows: Your target bonus
will be fifty percent (50%) of your base salary. Bonus eligibility will be based
upon Company and individual performance considerations and will be subject to
the terms of the GenTek Management Incentive Plan, as may be modified from time
to time at the discretion of the Company’s Board of Directors. Your 2005 bonus
will be prorated for this calendar year. Bonus payments to senior executives are
normally made following the close of the audit, typically in the first quarter
following each fiscal year.   3. You will be eligible to participate in Gentek’s
Long Term Incentive Plan (“LTIP”). In accordance with the terms and conditions
of the GenTek Management and Directors Incentive Plan, you will be eligible to
receive an award with a target grant date value of $310,000. You will be
eligible for a “full year” award in 2005. It is the Company’s intent, subject to
the discretion and approval of the Board, to grant you an LTIP award every year.
  4. You will receive three (3) weeks’ vacation per year starting in calendar
year 2006.   5. In the unlikely event your employment is terminated, you will be
entitled to severance protection as follows, subject to your executing our
standard Separation Agreement:  

– 24 months severance pay in the event your termination is a result of a “change
in control” – 12 months severance pay in the event your termination is for any
reason other than “for cause”

      Definitions for “change in control” and “for cause” will be provided under
separate over.     6. Recognizing your proximity to the Parsippany headquarters
office, relocation of your primary residence will not be necessary.



--------------------------------------------------------------------------------



Mr. Andrew Hines
September 20, 2005
Page 2

7. You will be eligible to participate in employee benefits programs offered to
all Parsippany based salaried employees, which currently includes a 401(K)
savings plan, health, and life insurance programs, each in accordance with the
terms of each of the respective plans’ provisions as the same may be modified
from time to time. Upon acceptance of this offer, a more comprehensive
description of the benefits package will be forwarded to you.

As with all our key executives, it is our practice to conduct a routine
background check with your advance approval. This offer of employment is subject
to receiving a positive report. I believe that you have already signed the
current forms for this check. This offer of employment is also conditioned upon
satisfactory completion of a company paid physical examination and substance
abuse test, the results of which will be used in accordance with all applicable
laws. Completion of the physical is part of our pre-employment process; it will
have no bearing upon this offer unless the results indicate that you are unable
to perform the essential functions of the position offered, even with reasonable
accommodations. All of the paperwork you will need for your employment physical
and substance abuse test is enclosed. Please call Linda Proctor to arrange your
physical at (800) 631- 8050, extension 2459.

Andy, we look forward to having you as a member of our team and are confident
that you will find your employment here rewarding. If the foregoing is
acceptable, please so indicate by signing below and returning one copy of this
letter to us along with our standard Non-Compete/Confidential Disclosure
Agreement as well as acknowledgement of the following policies: Insiders Trading
Policy, Code of Conduct, Information Services Security, Policy and Substance
Abuse Policy, all of which are enclosed. The second copy of this letter is for
your records. If you have any questions, please feel free to contact me.

          Very truly yours,                 Robert D. Novo     VP – Human
Resources & EH&S             ACCEPTANCE OF OFFER:   DATE:             Enclosures
   



--------------------------------------------------------------------------------